Citation Nr: 1452142	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  12-10 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for generalized arthritis of the joints.

2.  Entitlement to service connection for a lower back condition.

3.  Entitlement to service connection for liver disease, to include hepatitis C.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan 


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to April 1968.

This appeal is before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the Virtual VA claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

When a veteran, absent good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim is decided based on the evidence of record.  38 C.F.R. § 3.655(b) (2014).

In this case, the Veteran filed a claim in February 2010 for service connection for arthritis, a back condition, and liver disease.  Service treatment records make reference to complaints of back pain.  The Veteran also admitted to excessive drinking in his March 1968 separation examination.  In a June 2014 statement the Veteran claims that his current liver condition is related to this excessive alcohol consumption.

The Veteran was scheduled for VA examinations for his conditions in April 2010, but he failed to report.  At his June 2014 hearing, the Veteran stated that he was unable to get to the examination because he did not have transportation.  He also apparently believed that a diagnosis from a different doctor was sufficient for him to establish service connection.  In July 2014, Veteran's counsel submitted medical evidence which included a July 2011 mental capacity assessment by a VA psychiatrist.  The psychiatrist stated that the Veteran has a learning disability, and, among other symptoms, a marked impairment of his ability to perform activities within a schedule, maintain regular attendance, and be punctual within customary limits. 

The Board finds that this impairment is sufficient cause for the Veteran to have missed his initial scheduled examination.  Because there is insufficient medical evidence to decide this claim, new examinations must therefore be scheduled.   The Board notes that this decision gives the Veteran sufficient notice of the importance of the examinations, and therefore his impairment alone is not sufficient cause to miss rescheduled examinations.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.  

2.  Reschedule the Veteran for VA examination(s) of each of the Veteran's claimed conditions.  The claims file must be reviewed by each examiner.  

Following a review of the claims file and any clinical examination results, each examiner(s) should diagnose any disabilities.  For any disability diagnosed, the examiner(s) should offer an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that such disability is related to service.  With particular reference to the Hepatitis C claim, if the Veteran is found to have such disease, in formulating the opinion the examiner shall comment on the Veteran's assertion that it resulted from alcoholism that began in service and as a result therein.   

A rationale for all medical opinions shall be provided.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  If the Veteran, without good cause shown, should fail to report to any of his rescheduled examinations, readjudicate the appeal on the record as it stands.  Otherwise, after completing the above, and any other development deemed necessary, readjudicate the appeal.  If any of the benefits sought remain denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



